GIBBONS, Circuit Judge,
dissenting:
Frederick L., the named plaintiff in this class action, commenced it in January, 1974. The complaint alleges federal constitutional violations as well as a pendent state law claim for violation of 24 P.S. § 13-1371 et seq. After extensive pretrial discovery and only ten days before the scheduled trial, the Commonwealth, which had intervened as a defendant, filed a motion that the district court abstain. The district court refused to postpone the trial of the class action for injunctive relief and filed an opinion after that trial in which it explained its decision not to abstain. Frederick L. v. Thomas, 408 F.Supp. 832, 837 (E.D.Pa.1976). Thereafter, it determined that the defendant school district had violated the duties imposed on it by state law. Frederick L. v. Thomas, 419 F.Supp. 960 (E.D.Pa.1976). In that opinion, filed August 2, 1976, the district court followed the direction of Hagans v. Lavine, 415 U.S. 528, 546, 94 S.Ct. 1372, 39 L.Ed.2d 577 (1974), and refrained from deciding the federal constitutional issues which were the basis of its subject matter jurisdiction. An injunction issued, and an interlocutory appeal was taken to this court pursuant to 28 U.S.C. § 1292(a)(1). On June 17, 1977, we affirmed, rejecting the defendants’ contention that the district court should have abstained from adjudicating the pendent state law claim. Frederick L. v. Thomas, 557 F.2d 373 (3d Cir. 1977). Meanwhile, the lawsuit was still pending in the district court with the named plaintiff pressing a claim for monetary and other relief. On March 28,1977, more than three years after the complaint was filed, the district court entered the order appealed from. It denied the defendants’ motion to dismiss the case, but ordered that all further proceedings in the district court relating to the individual claim of Frederick L. be stayed for the purpose of allowing him “to seek a determination of his claims from a court of the Commonwealth of Pennsylvania.”
I agree that we have mandamus jurisdiction to review abstention orders and that we should exercise it in this case. But I wholeheartedly disagree with the enormous extension of the Pullman doctrine which the majority opinion accomplishes. I would direct the district court to proceed with the disposition of the entire lawsuit.
In no case that I know of has Pullman abstention produced any but doleful consequences to the litigant who resorted to a federal forum. In Spector Motor Serv., Inc. v. McLaughlin, 323 U.S. 101, 65 S.Ct. 152, 89 L.Ed. 101 (1944), the Supreme Court ordered abstention. Seven years later, it finally decided the case on the merits. Spector Motor Serv., Inc. v. O'Connor, 340 U-S. *519602, 71 S.Ct. 508, 95 L.Ed. 573 (1951). The benefit to the federal court from the enlightenment offered by the state court in that case was, to me at least, imperceptible. In United States v. Leiter Minerals, Inc., 381 U.S. 413, 85 S.Ct. 1575, 14 L.Ed.2d 692 (1965), the case was dismissed as moot eight years after abstention was ordered. I will not attempt here a complete catalogue of the procedural horrors which have grown out of Pullman. One illustration in this circuit is typical. In November, 1973, in Consumers Oil Corp. v. Phillips Petroleum Co., 488 F.2d 816 (3d Cir. 1973), when I was less experienced with the extent to which the Pullman device could be a trap for the unwary or unfortunate, I was a member of a panel which ordered abstention, with retention of jurisdiction, while the parties resorted to a New Jersey court for an interpretation of the New Jersey Franchise Act. Meanwhile, the defendant was directed to continue doing business with the plaintiff. The parties made an effort to comply with our mandate by resorting to state court, but the Superior Court of New Jersey declined to decide part of a lawsuit, and the proceeding filed there never went to trial. On November 19, 1974, the plaintiff was back before us with a motion to vacate that part of our judgment which required resort to the New Jersey courts. After briefing on the motion, a panel of this court on January 9, 1975, entered an order relieving the parties of the obligation to resort to the state courts and directing the district court to proceed with the case. A petition for rehearing on our January 9, 1975 order delayed the matter until February 7, 1975, when we denied it. Our abstention order accomplished nothing but delay and expense.
In this case, it can be anticipated with some confidence that Frederick L. will encounter similar difficulties. He will be required to go to a Pennsylvania court and ask it to accept a lawsuit in which violation of the state statute by the defendants and the steps which the defendants should have been taking under it are established by a non-final federal judgment. He will be asking the Pennsylvania court to do no more than rule what money damages should be paid for the violations which the district court found. The Commonwealth and the other defendants have contended throughout that there were no such violations. A state court might well agree, were it free to examine the liability question. Such a state court would have to be unusually accommodating to sit as a master to determine the damages part of a lawsuit, while accepting the federal court’s interpretation of the scope of the duty imposed by its own statute. I fear that we will have a repeat of the Consumers Oil Corp. scenario.
Moreover, despite the majority’s assurance that abstention here will avoid the decision of a federal constitutional issue, I do not agree that this fundamental purpose of the Pullman device will be achieved in this case. A § 1983 claim remains to be adjudicated. If no damages are awarded in the state forum, that claim will be litigated in the federal forum. Even if a state court takes part of this lawsuit and awards some damages, Frederick L. will press his § 1983 claim — not only for a different measure of damages, if he is dissatisfied with the amount, but also for punitive damages. No one has suggested that punitive damages would be available under state law for the violation which the district court found. Since it seems virtually certain that Frederick L. will be back in the district court pressing his § 1983 claim, not only will the constitutional issue have to be resolved, but its resolution will be complicated by the question of the res judicata effect of the state determination of Frederick L.’s injury. If that determination is res judicata, then Frederick L. will have been deprived of an adjudication of that issue in the federal forum litigating liability under § 1983.
Finally, I cannot see why the damage question in this case presents any greater difficulty with respect to the application of Section 286 of the Restatement of Torts, Second, which Pennsylvania applies, than it does in hundreds of negligence cases with which the district courts, in their diversity jurisdiction, deal routinely. It is a novel proposition that a federal court adjudicating a state law negligence claim must, when asked to apply a standard of care defined in a state statute, wait until some *520state court has first applied the statute in a similar case. There is nothing unclear in the law of Pennsylvania about Section 286, and the district court is asked to do no more than apply it. Such an application involves no intrusion into a sensitive area of state law. That intrusion took place when the court determined that state law was violated and ordered class relief.
Enlarging the unfortunate Pullman doctrine so as to permit splitting lawsuits into two proceedings, one concerned with the violation and injunctive relief and the other concerned with damages, and sending the latter to a state court, can only be justified on the principle that two, or perhaps three, lawsuits are better than one. Such a way of conducting its business can only bring a court into disrepute in the eyes of the people, who already complain with justification that lawyers and judges have made things unnecessarily complicated. I would hold that one lawsuit was enough and would therefore order the district court to vacate its partial stay.